Lundberg Stratton, J.,
dissenting.
*288{¶ 12} I respectfully dissent from the majority’s conclusion that R.C. 3111.13(F) is unconstitutional.
{¶ 13} Courts begin with the well-settled principle that “[a] regularly enacted statute of Ohio is presumed to be constitutional and is therefore entitled to the benefit of every presumption in favor of its constitutionality.” State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 147, 57 O.O. 134, 128 N.E.2d 59. The presumption can be overcome only by evidence establishing beyond a reasonable doubt that the legislation and the Constitution are incompatible. Xenia v. Schmidt (1920), 101 Ohio St. 437, 445, 130 N.E. 24.
{¶ 14} R.C. 3111.13(F)(3)(a) provides:
{¶ 15} “A court shall not require a parent to pay an amount for that parent’s failure to support a child prior to the date the court issues an order requiring that parent to pay an amount for the current support of that child or to pay all or any part of the reasonable expenses of the mother’s pregnancy and confinement, if both of the following apply:
{¶ 16} “(i) At the time of the initial filing of an action to determine the existence of the parent and child relationship with respect to that parent, the child was over three years of age.
{¶ 17} “(ii) Prior to the initial filing of an action to determine the existence of the parent and child relationship with respect to that parent, the alleged father had no knowledge and had no reason to have knowledge of his alleged paternity of the child.”
{¶ 18} The majority holds that Shirley Smith has a vested right in the judgment, which ordered Matthew Smith to pay her an arrearage of child support, and that applying R.C. 3111.13(F)(3)(a) destroyed that vested right. In part, the majority reasons that the policies that support compelling payment of current child support also support compelling payment of an arrearage of support. While arrearages are part and parcel of child support, the rationale justifying recovery of an arrearage is more akin to the rationale justifying collection of a debt. It is meant to repay the custodial parent for expenses that should have been paid by the obligor. Thus, the policy requiring payment of support, i.e., that children cannot support themselves, does not extend to compelling the payment of arrearages of support.
{¶ 19} “[T]his court has long adhered to the accepted theory that its ban against retroactive legislation is applicable solely to substantive, as opposed to remedial, laws.” Gregory v. Flowers (1972), 32 Ohio St.2d 48, 52-53, 61 O.O.2d 295, 290 N.E.2d 181; see, also, Bielat v. Bielat (2000), 87 Ohio St.3d 350, 353, 721 N.E.2d 28. “A statute is ‘substantive’ if it impairs or takes away vested rights, affects an accrued substantive right, imposes new or additional burdens, duties, *289obligations, or liabilities as to a past transaction, or creates a new right.” State v. Cook (1998), 83 Ohio St.3d 404, 411, 700 N.E.2d 570, citing Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 107, 522 N.E.2d 489. “Conversely, remedial laws are those affecting only the remedy provided, and include laws that merely substitute a new or more appropriate remedy for the enforcement of an existing right.” Id.
{¶ 20} A “vested right” is a right that “ ‘so completely and definitely belongs to a person that it cannot be impaired or taken away without that person’s consent.’ ” Harden v. Ohio Atty. Gen., 101 Ohio St.3d 137, 2004-Ohio-382, 802 N.E.2d 1112, ¶ 9, quoting Black’s Law Dictionary (7th Ed.1999) 1324. “A right is not regarded as vested in the constitutional sense unless it amounts to something more than a mere expectation or interest based upon an anticipated continuance of existing law.” In re Emery (1978), 59 Ohio App.2d 7, 11, 13 O.O.3d 44, 391 N. E.2d 746, citing Moore v. Bur. of Unemp. Comp. (1943), 73 Ohio App. 362, 29 O.O. 75, 56 N.E.2d 520. “A right, not absolute but dependent for its existence upon the action or inaction of another, is not basic or vested.” Emery, citing Hatch v. Tipton (1936), 131 Ohio St. 364, 6 O.O. 68, 2 N.E.2d 875.
{¶ 21} A judgment usually creates a vested right. See, e.g., Wright v. Cincinnati Ins. Co., 159 Ohio App.3d 154, 2004-Ohio-5932, 823 N.E.2d 465, ¶ 31. However, child-support orders are distinguishable to the extent that courts have continuing jurisdiction to modify such support orders, including the authority to order a reduction of support. See Jefferies v. Stanzak (1999), 135 Ohio App.3d 176, 181, 733 N.E.2d 305, citing Stimburys v. Stimburys (Jan. 21, 1993), Cuyahoga App. No. 63428, 1993 WL 12303; Pearson v. Pearson (Jan. 18, 1991), Erie App. No. E-90-12, 1991 WL 3814. Further, under R.C. 3111.16, a “court has continuing jurisdiction to modify or revoke a judgment or order issued under sections 3111.01 to 3111.18 of the Revised Code [in a parentage action] to provide for future education and support and a judgment or order issued with respect to matters listed in divisions (C) and (D) of section 3111.13,” which deal with child support.
{¶ 22} Therefore, because child-support orders are subject to modification, unlike a judgment in a typical civil case, for the limited purpose of the constitutional analysis herein, I believe that a judgment ordering payment of an arrearage of child support is not a vested right.
{¶ 23} I also believe that R.C. 3111.13(F)(3) does not create any new right, impose any new duty, or attach any new disability with respect to past transactions. State v. Cook (1998), 83 Ohio St.3d 404, 410-411, 700 N.E.2d 570. Rather, it addresses the method and procedure for collecting an arrearage, which is typically defined as remedial legislation. Id. Remedies have to do with the methods and procedure by which rights are recognized, protected, and enforced, *290not with the rights themselves. Thus, “ ‘there is no constitutional inhibition in the state of Ohio against the enactment of laws relating to the remedy and against making them applicable to pending actions and existing causes of action.’ ” Gregory v. Flowers (1972), 32 Ohio St.2d 48, 54, 61 O.O.2d 295, 290 N.E.2d 181, quoting Smith v. New York Cent. RR. Co. (1930), 122 Ohio St. 45, 49, 170 N.E. 637. The General Assembly has determined, as a matter of public policy, that a father who was unaware and had no reason to be aware of the existence of a child should not be compelled to pay arrearages for that child. The General Assembly has determined that approach is the best method or procedure for collection of an arrearage of support.
Steven M. Powell Co., L.P.A., and Steven M. Powell, for appellee.
John C. Filkins III, for appellant.
{¶ 24} Because I believe that an arrearage of child support is not a vested right, and because I believe that R.C. 3111.13(F)(3) is remedial, I would hold that applying R.C. 3111.13(F)(3)(a) to an arrearage of child support is not unconstitutionally retroactive. Accordingly, I respectfully dissent.
O’Donnell and Lanzinger, JJ., concur in the foregoing dissenting opinion.